Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2013

                                      No. 04-13-00261-CV

     John E. Fitzgibbon, Sr., The Fitzgibbon Family Partnership, Ltd., and Rita Fitzgibbon,
                                           Appellants

                                                v.

                                        Janice F. Hughes,
                                            Appellee

                           Trial Court Case No. 2010CVF001577-D1

                                        ORDER
        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on January 7, 2014, to the following panel:
Justice Barnard, Justice Martinez, and Justice Alvarez. All parties will be notified of the Court’s
decision in this appeal in accordance with TEX. R. APP. P. 48.

        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on November 21, 2013.


                                                            ______________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this November 21, 2013.

                                                            ______________________________
                                                            Keith E. Hottle, Clerk